DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-12, 28, 30-34, 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Metzner et al US 6454860 in view of Forrest et al US 6337102, further in view of Zhao et al US 2005/0126484.  
Per claims 1, 7, 28-29, 31-32, 35, Metzner teaches a method of depositing a material (see abstract, col. 1, lines 40-45 and col. 3, lines 30-35), comprising introducing a vapor into a nozzle via an inlet (Fig. 7, items 247, 291, and col. 1, lines 40-55); ejecting the vapor from an outlet (Fig. 7, item 248, 288), with cross-sectional area A1 (see col. 12, line 3: with D = .213 inches, and calculated area of 22.9 2); after ejecting, depositing the material onto the substrate (abstract); wherein, the vapor is passed through a portion of the nozzle between the inlet and the outlet at an axial distance L1 from the outlet (.1569 inches or 36.985 mm, see col. 12, line 3), the portion of the nozzle having a cross sectional area A2 (see col. 12, line 16: with D = .028 inches, and calculated area of 0.397 mm2), wherein A1/A2 is approximately 16 or greater, or between 16-200 (Metzner teaches A1/A2 being approximately 57.7, see values calculated above).  Metzner also teaches L1/D2 to be greater than 2, and within 2-20 (calculated at 5.6 with values above).
Metzner is silent regarding depositing an organic material to form at least part of an organic emitting or detecting area.  Forrest teaches a process of low pressure vapor phase deposition of organic thin films to form organic light emitting devices (see abstract and col. 1, line 66 to col. 2, line 30).  It would have been obvious to one of ordinary skill in the art to have combined Metzner and Forrest to deposit an organic material using the process of Metzner because Metzner and Forrest both teach using low pressure vapors and reacting said vapors to deposit the material on a substrate (see abstract Metzner).
Metzner is silent regarding A1/A2 being approximately 16, and A1 and A2 being within the claimed range.  Zhao teaches a similar organic material deposition device (Fig. 1, 3A, 3B), comprising an organic material supply 7A, nozzle 13b, with an inlet 300, outlet 302, wherein an outlet has a cross sectional area with a diameter of 0.045-0.048” [0044] and a portion 304 between the inlet and outlet with an axial distance L1 (0.35” Fig. 3A), wherein that portion has a cross sectional area A2 with diameter D2 (0.016” [0044]).  Calculated into mm, A1 at D1 = 0.045 inches is approximately 1.026 mm2, which falls within the claimed range.  Calculated into mm, A2 at D2 = 0.016 inches is approximately 0.1297 mm2.  Zhao therefore teaches an A1/A2 of 7.903.  
While neither Metzner nor Zhao explicitly teach the claimed A1/A2 or the claimed values of A1 and A2, it is known that a range can be disclosed in multiple prior art references instead of in a single 
In this case, since Zhao teaches A1/A2 of 7.903 and Metzner teaches A1/A2 of 57.7, see above, the effective range of A1/A2 is anywhere from 7.903 to 57.7.  Furthermore, since Zhao expressly teaches that the sizes, density, shape, and number of holes may be varied for the needs of the particular application [0053]-[0054], the combined teachings of Zhao and Metzner (e.g., combined range disclosed above) is a distinction without a difference from previous range cases which involved a range disclosed in a single patent since the prior art suggested that a range of A1/A2 is beneficial in both cited prior art references, thus plainly suggesting that one skilled in the art look to the range appearing in and suggested by the prior art.  As such, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the claimed invention with a reasonable expectation for success.
As such, in selecting a value of A1/A2 within the workable range of the prior art, the claimed value of A2 would have also been obvious to one of ordinary skill in the art at, for example, an A1/A2 value of 16 where A1 is 0.6-1.2 mm2 (as disclosed above).
Per claim 2, Metzner does not teach a shadow mask, as such, Metzner is interpreted as reading on the claimed limitations.

Per claims 6 and 34, Metzner teaches R1/R2 or D1/D2 to be 7.6, which is within the claimed range (see values above).
Per claims 10 and 38, Metzner teaches a nozzle block 240 with a plurality of similar nozzles (including 238), each configured to deposit an organic emitting material.  
Per claims 11 and 39, Metzner does not teach any shock front forming at the outlet (see claim 3 below), and therefore the width of the deposited material would inherently conform to be equal to the width of the outlet.
Per claims 12 and 40, Metzner teaches the vapor mixture is collimated (portion 248 along 283, parallel walls give parallel gas - e.g., collimated particles).
Per claims 3 and 30, Metzner is silent regarding a shock front forming.  However, Applicant’s specification states a well-known fact and definition that a shock front is formed by large pressure disturbances (e.g., due to a sudden change in diameter).  Metzner teaches that the gas block 520 has a pressure drop prior to the nozzle which is compensated by the vapor delivery system and teaches the geometry of the nozzle as recited in the claim (see shape of Fig. 9 and col. 13, line24-col. 21, line 36).  Alternatively, it would have been obvious to one of ordinary skill in the art, in the case of a shock front forming due to sudden pressure loss, to have constructed the apparatus with appropriate length and diameter to mitigate or dissipate the shock front, as a shock front would have been an unintended negative effect of the process.  
Per claim 33, Metzner is silent regarding the claimed L1/D2 ratio.  However, Zhao expressly teaches that the sizes, density, shape, and number of holes may be varied for the needs of the particular application [0053]-[0054].  As such, it would have been obvious to one of ordinary skill in the art to have .

Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive. Applicant argues that Metzner and Zhao are improperly combined, and that the Office Action selects Zhao’s dimensions “only because they happen to overlap those previously recited in claims 8-9 and 36-37.”  This is not persuasive because, as outlined above, the MPEP outlines caselaw relied upon in prior art containing overlapping, approaching, similar ranges (see MPEP 2144.05).  In this case, a range can be disclosed in multiple prior art references instead of a single prior art reference.  As such, one of ordinary skill in the art would look to the ranges appearing in the prior art.  Furthermore, Zhao is substantially analogous art, and one of ordinary skill in the art would have also been motivated to modify the various dimensions of the nozzle with a reasonable expectation for success, as Zhao teaches that such dimensions are known and effective with its various advantages in its process.  As such, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715